Citation Nr: 1002294	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-06 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
arthritis. 

2.  Entitlement to service connection for bilateral hip 
arthritis. 

3.  Entitlement to service connection for a low back 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to January 
1962. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the Board by videoconference 
from the RO in December 2009.  A transcript of the hearing is 
associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In a December 2009 Board hearing, the Veteran stated that he 
had been granted benefits by the Social Security 
Administration (SSA) for multiple disorders including those 
that are the subject of this appeal.  

Although generally VA is not bound by any SSA determination, 
it is pertinent to the claim.  Murinczak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  Because the SSA's decision and the 
records upon which the agency based its determination may be 
relevant to VA's adjudication of his pending claims, VA is 
obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002);
38 C.F.R. § 3.159(c)(2) (2009); see also Diorio v. Nicholson, 
20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

Even though at his hearing, the Veteran reported that he was 
not receiving treatment for the disabilities on appeal, the 
Board notes that the Veteran did receive VA outpatient 
treatment in 2005 for several chronic disorders and for 
preventive care.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 
U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  As other federal 
records must be requested and resolving all doubt in favor of 
the Veteran, the RO should request VA medical records 
pertaining to the Veteran that are dated from January 2006 to 
the present.

In January 2006, the RO denied service connection for a low 
back disorder because there was no medical evidence of a 
current disability.  At the Board hearing, the Veteran stated 
that he underwent back surgery in 1976 which he contended was 
necessary because of spinal defects caused by residuals of 
his left ankle injury.  The Veteran did not identify the 
facility or physician who performed the surgery, acknowledged 
that he was not receiving any ongoing treatment for his back, 
and did not discuss his current symptoms.  The most recent VA 
examination in January 2006 did not address a back disorder.  
However, if SSA or VA outpatient records identify a diagnosed 
disorder of the back, a medical opinion on the etiology of 
any disorder is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security 
Administration all medical and 
adjudicative records related to the award 
of disability benefits to the Veteran for 
orthopedic disorders.  Associate any 
records received with the claims file. 

2.  Request all records of VA outpatient 
treatment since January 2006 and 
associate any records received with the 
claims file.  

3.  If and only if the SSA or VA 
outpatient records contain medical 
evidence of symptoms, diagnoses, or 
treatment for a back, then schedule the 
Veteran for a VA examination of his 
cervical and lumbar spine.  Request that 
the examiner review the claims file and 
note review of the claims file in the 
examination report.  Request that the 
examiner provide an evaluation of the 
Veteran's back disorder, if any, and 
provide an opinion whether a any 
disability is at least as likely as not 
(50 percent or greater possibility) 
secondary to the residuals of a left 
ankle fracture in service or any other 
aspect of service.  

4.  The RO should review the claims file 
to ensure that all the foregoing 
requested development is completed, and 
arrange for any additional development 
indicated.  The RO should then 
readjudicate the claims on appeal.  If 
any benefit sought remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.   

The purposes of this remand are to ensure notice is complete, 
and to assist the Veteran with the development of his 
claims.  The Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

